Citation Nr: 1825231	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-28 570	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by chest pain, to include acid reflux disease.

3.  Entitlement to service connection for a lumbar spine disability

4.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a lumbar spine disability.

5.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to a lumbar spine disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a skin disability of the feet.

8.  Entitlement to service connection for a headache disability, to include as secondary to a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is of record.

When a Veteran files a claim, he is seeking service connection for his medical complaints, regardless of how those are diagnosed and labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the Veteran's original claim of entitlement to service connection for "chest pain" as indicated on the title page.  See id.

The issues of entitlement to service connection for a lumbar spine, chest pain, shoulder, leg, and headache disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has not been diagnosed with an acquired psychiatric disability during the pendency of his claim.

2.  The Veteran has not been diagnosed with hypertension during the pendency of his claim.

3.  The Veteran has not been diagnosed with a skin disability of the feet during the pendency of his claim. 


CONCLUSIONS OF LAW

1.  In the absence of a current disability, the threshold criteria to establish service connection for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  In the absence of a current disability, the threshold criteria to establish service connection for a skin disability of the feet have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  In the absence of a current disability, the threshold criteria to establish service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for acquired psychiatric, skin, and hypertension disabilities

The Veteran seeks service connection for acquired psychiatric, skin, and hypertension disabilities.  Notably, the Veteran has not been competently diagnosed with any of these disabilities during the pendency of his claim.  Although the Board acknowledges the Veteran's contentions, he has not been shown to possess the requisite education, skills, or training to competently diagnose these complex medical conditions.  See Woehlart v. Nicholson, 21 Vet. App. 456, 462 (2007).

A threshold requirement for the granting of service connection is evidence of a current disability; in the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As the Veteran has not been diagnosed with acquired psychiatric, skin, and hypertension disabilities, service connection for these claims must be denied.  See id.


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for a skin disability of the feet is denied.

Service connection for hypertension is denied. 


REMAND

Service connection for a disability causing chest pain

Regarding the Veteran's chest pain, the Board observes that he has not been diagnosed with any heart disability; however, he has been diagnosed with a current acid reflux disability.  See VA Examination, 14 (Feb. 15, 2011).  Although the VA examiner provided a negative nexus opinion, she essentially stated that the Veteran's active duty complaints of nausea, vomiting, and diarrhea were potentially symptoms of his claimed disability.  See id.  This confusing opinion needs clarification.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Once VA provides an examination, it must provide an adequate one; consequently, the claim must be remanded for additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection for a lumbar spine disability

The Board acknowledges that the Veteran testified that he experienced continuous back problems following his active duty service.  See Hearing Transcript, 22 (July 28, 2017).  Although the Board observes that he did not seek treatment until many years after service, the Veteran testified that this was due to the high cost of securing medical care.  See id. at 30.  Thus, the Veteran essentially contends that the onset of his current lumbar spine disability was active duty, and that he did not seek treatment until it reached a severity that over-the-counter medication could not alleviate.  See id.  Notably, this contention has been echoed by other submitted lay statements of record.  See, e.g., Lay Statement, 1 (Apr. 7, 2010).  Although the Veteran received a VA examination of his lumbar spine, the examiner did not contemplate history of symptoms.  See VA Examination, 3 (Oct. 21, 2010) (noting an onset of the disability as being 17 or 18 years following active duty).  Given the reasonable account of his complaints, another evaluation is indicated.  

Service connection for shoulder, leg, and headache disabilities

The Board observes that the Veteran is essentially claiming his remaining disabilities (shoulder, legs, and headaches) as secondary to the lumbar spine disability.  Consequently, the Board finds that the Veteran's service connection claim for a lumbar spine disability could ultimately determine the disposition of these remaining secondary claims on appeal.  See Allen v. Brown, 7 Vet. App. 439 (1995) (secondary service connection requires a service-connected disability).  Thus, a decision on these secondary claims should be deferred, pending the outcome of the lumbar spine service connection claim.   See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant records of treatment he wishes considered in connection with the claim.  The identified records should be sought.  

2.  Send the Veteran's claims file to an appropriate VA examiner regarding his claimed chest pain (which appears to encompass acid reflux disease, rather than heart disease).  The decision to reexamine the Veteran is left to the discretion of the examiner.  After reviewing the record the reviewer should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed acid reflux disease was caused by, or otherwise related to, his active duty service including the gastrointestinal complaints noted therein.  

3.  Send the Veteran's claims file to an appropriate VA examiner regarding his claimed lumbar spine disability.  The decision to reexamine the Veteran is left to the discretion of the examiner.  After reviewing the record, including the Veteran's reports of on-going symptoms since service, (of increasing severity) the reviewer should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed lumbar spine disability was caused by, or is otherwise related to, his active duty service.  

If a connection between the Veteran's lumbar spine disability and service is found, the examiner should offer an opinion as to whether there is any nexus between the lumbar spine disability, and any current disabilities of the shoulder, legs, and/or headaches.  

4.  After the above development has been accomplished, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


